EXHIBIT 21.1 LIST OF SUBSIDIARIES OF OXFORD RESOURCE PARTNERS, LP First Tier Subsidiary: Oxford Mining Company, LLC, an Ohio limited liability company ("OMC") Oxford Resource Finance Corporation, a Delaware corporation Second Tier Subsidiary: Oxford Mining Company — Kentucky, LLC, a Kentucky limited liability company (OMC holds a 100% membership interest) Daron Coal Company, LLC, an Ohio limited liability company (OMC holds a 100% membership interest) Oxford Conesville, LLC, an Ohio limited liability company (OMC holds a 100% membership interest)
